DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 2 with regards to the USC 103 rejection, filed 29 January 2021, with respect to the rejection(s) of claim(s) 2 and 3 the contents of which have been moved to independent claims 1 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mastri et al. (US 2016/0287817) in view of Wertz (US 5,047,072).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-7, and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al. (US 2016/0287817) in view of Wertz (US 5,047,072).
With regards to Claims 1, 20, and 21 Mastri teaches:
A filter housing, part 50, configured to be seated in a filter cartridge interface, part 60, of a surgical gas delivery system, part 12. A first filter element, part 340, seated in a first end portion of the filter housing, a second filter element, part 330, seated in a second end portion of the filter housing opposite the first end portion and a third filter element, part 320, seated in the filter housing between the first and second filter elements. (See Mastri Fig. 7-9 and Para. 55, 56, and 59)
A filter housing, part 50, configured to be seated in a filter cartridge interface, part 60, of a surgical gas delivery system, part 12. A first filter element, part 340, seated in a first end portion of the filter housing in a first flow path, part 240, a second filter element, part 330, seated in a second end portion of the filter housing opposite the first end portion in a second flow path, part 220 and 230, and a third filter element, part 320, seated in the filter housing 
A fourth filter element, part 310, seated in a third flow path, part 210, that is fluidly isolated from the first and second flow paths within the filter housing. (See Mastri Para. 45 and Fig. 6)
Mastri does not teach:
The third filter element is a “non-pleated activated carbon disc”.
Wertz teaches:
A smoke plume filtering device comprising a pleated filter, part 160, located upstream of a non-pleated activated carbon disc, part 170 and 172, such that the pleated filter removes particulates and the non-pleated activated carbon disc removes toxic elements. (See Wertz Fig. 6 and Col. 11 lines 5-29)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Mastri and replace one known downstream filtering element, the third filter element of Mastri, with another known downstream filtering element as taught by Wertz in order to improve the removal of toxic elements by using activated carbon as taught by Wertz Col. 11 lines 15-20. 
With regards to Claims 4-7 and 10-19 Mastri further teaches:
The first and second filter elements, parts 340 and 330, include a pleated filter material. (See Mastri Fig. 7 and Para 16 and 55)
A separator wall within the filter housing between the first filter element and the second filter element which includes a gas aperture there through. Wherein a plenum is defined between the separator wall and the third filter element, part 320, the gas aperture is configured to pressurize the plenum with a gas for utilization of a larger cross-sectional area of the third 

    PNG
    media_image1.png
    785
    791
    media_image1.png
    Greyscale

The second filter element, part 330, is in a flow path downstream of the third filter element, part 320, as fluid flows out to the patient and then back thru the filter elements returning from the patient sharing the plenum 600. (See Mastri Fig. 7 and 8)
The first filter element, part 340, is in a separate flow path, part 240, from the second and third filter elements, parts 330 and 320 and paths 220 and 230. (See Mastri Fig. 7-9 and Para. 53-56)
A cover plate, part 500, mounted to the filter housing, part 50, to secure the first filter element, part 340, in the first end portion of the filter housing. A fitting, part 560A and 560B, for connecting to a bi-lumen or tri-lumen tube set, parts 70 including parts 152 154, 225,80, and tubes 32 and 40,  (See Mastri Fig 4 and 5 and Para 57-58)
A cover plate, part 90, mounted to the filter housing to secure the second filter element, part 330, in the second end portion of the filter housing. (See Mastri Fig. 4 and 6-8 and Para. 53-54)
A cover plate, part 90, mounted to the filter housing to secure the second filter element, part 330, in the second end portion of the filter housing. With three apertures, parts 92, 94, and 96 with respective seals configured to seal against three respective gas ports defined in a filter cartridge interface of a surgical gas delivery system. (See Mastri Fig. 4 and 6-8 and Para. 53-54)
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al. (US 2016/0287817) in view of Wertz et al. (US 5,047,072) as applied above in the rejection of Claim 7 in view of Kirsch (US 2004/0194441).
With regards to Claims 8 and 9:
Mastri teaches a peripheral wall surrounding an aperture with the third filter located next to that aperture as seen in annotated Fig. 5 above. The air flows through the filter rather than around it as 
Mastri does not teach:
A seal defined in a peripheral rim between the filter and the separator wall to force air thru the filter. 
Kirsch teaches:
A pleated flat-type filter with a peripheral seal, part 50, which isolates the inlet face, part 16 from the outlet face, part 14, and causes all of the fluid passing through the filter element to be filtered through the filter media, part 12.  A seal seat of the adjacent housing. (See Kirsch Fig. 3, 5D, 6 and 7 and Para. 23)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Mastri, part 320, to include a peripheral seal which separates the inlet and outlet faces in order to force all fluid to flow through the filtering material as taught by Kirsch Paragraph 23. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner
Art Unit 1776




/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776